Motion for reargument granted. [See ante, p. 746.] Upon reargument, it is determined that the judgment be reversed on the law and facts, without costs, and all findings of fraud on the part of defendant Harry Schorr are reversed and struck out; and that the plaintiff have leave to amend her complaint and lis pendens so that the action will be one for the foreclosure of the consolidated mortgage of $13,100, wMch defendant Harry Schorr admits is a valid mortgage and in default. The court exercises its equity powers so that defendant Harry Schorr may not profit by a very doubtful transaction in the merger of the mortgages and further delay the foreclosure of a mortgage on wMch he is obligated, secured by property on which he has permitted unpaid taxes to accumulate for five years and on which mortgage interest has not been *819paid for more than two years. Present — Young, Carswell, Davis, Adel and Taylor, JJ. Settle order on notice.